DETAILED ACTION
This is the Office action based on the 17133048 application filed December 23, 2020, and in response to applicant’s argument/remark filed on July 12, 2021.  Claims 1-14 are currently pending and have been considered below.  Applicant’s cancellation of claim 15 acknowledged.
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed December 23, 2020 fails to comply with 37 CFR 1.98(a)(3)(i)  because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c)  most knowledgeable about the content of the information, of each reference listed that is not in the English language. The non-compliance items have been crossed out accordingly in the information disclosure statement.  It has been placed in the 

 Claim Interpretations
 Claim 1 recites “working surface” and “peripheral side surface”.   Since the specification does not define the metes and bounds of these terms, for the purpose of examining it will be assumed that any surface may be considered a working surface and any surface that is not at a center may be considered a peripheral side surface, and that the working surface may overlap the peripheral side surface unless stated otherwise.
Claim 1 recites “a second region”.   Since the specification does not define the metes and bounds of this term, for the purpose of examining it will be assumed that any surface may be considered a second region, and that the second region may overlap the first region unless stated otherwise.
Claim 8 recites “a cutting edge at the intersection of the working surface with the peripheral side surface of the construction”.   Since the specification does not define the metes and bounds of the term “cutting edge”, for the purpose of examining it will be assumed that the cutting edge is the intersection of the working surface with the peripheral side surface of the construction.  Please also see interpretation of the term “working surface” and “peripheral side surface” above.

Claim Objections
Claims 1, 2, 5, 8, 9, 10 and 11 objected to because of the following informalities:  the term “the first region” is not clear.  For the purpose of examining it will be assumed that this term is “the first thermally stable region”.
Claims 1, 8, 9 and 10 objected to because of the following informalities:  the term “the construction” is not clear.  For the purpose of examining it will be assumed that this term is “the polycrystalline super hard construction”. 
Claims 1, 3 and 6 objected to because of the following informalities:  the term “the super hard construction” is not clear.  For the purpose of examining it will be assumed that this term is “the polycrystalline super hard construction”.
Claim 2 objected to because of the following informalities:  the term “the majority of the first region” is not clear.  For the purpose of examining it will be assumed that this term is “a majority of the first thermally stable region”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term "super hard" is a relative term which renders the claim indefinite.  The term "super hard" is not defined by the claim, the specification does not provide a standard 
Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  --The term “the peripheral side surface” lacks antecedent basis because there isn’t any peripheral side surface recited previously.   For the purpose of examining it will be assumed that this term is “a peripheral side surface”.   
Claim 3 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 6 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 recites “a portion of the working surface adjacent the intersection of the working surface with the peripheral side surface”; however, this contradicts claim 1, which recites “the chamfer spacing the working surface from the peripheral side surface”.  One of ordinary skill in the art would not be clear how to make a working surface spaced from the peripheral side surface by the chamfer, but also intersect the peripheral side surface. 
Claims 8, 9, 10 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8, 9, 10 recite “a cutting edge at the intersection of the working surface with the peripheral side surface”; however, this contradicts claim 1, which recites “the chamfer spacing the working surface from the peripheral side surface”.  One of ordinary skill in the art would not be clear how to make 
Claims 2-14 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention..



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11 and 14 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Weaver et al. (U.S. PGPub. No. 20130292184), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 and 7 rejected under U.S.C. 103 as being unpatentable over Weaver as applied to claim 1 above, and further in view of Shamburger (U.S. Pat. No. 7712553), hereinafter “Shamburger”.--Claims 6, 7: Weaver teaches the invention as above.  Weaver further teaches that leaching will occur along any portion of top and side surface not covered by protective member ([0034]), the leached region may be adjacent only to the portion of the top surface ([0029-0030]), and that the protective member may cover the side surface and only a portion of the top surface ([0038]).  Weaver further teaches that the protective member may be designed by incorporating U.S. Pat. No. 7712553 ([0035]).         According to Shamburger (U.S. Pat. No. 7712553), a protective member may be formed by coating the entire PCD element with Teflon, then scrapping selected areas, such as area 400 in Fig. 3, to expose the area to be leached.  It is noted that in Fig. 3, a portion of the top surface is exposed to the leaching.  Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to form the protective member over a portion of a working surface adjacent to the side surface by coating with Teflon because Weaver further teaches that the protective member may be designed by incorporating Shamburger, and Shamburger teaches to use such method.

Claims 12 and 13 rejected under U.S.C. 103 as being unpatentable over Weaver as applied to claim 1 above, and further in view of Jonker (PCT/EP2013/056550, also published as U.S. PGPub. No. 20150041225), hereinafter “Jonker”.--Claims 12, 13: Weaver teaches the invention as above.  Weaver is silent about a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713